            Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 1 of 20



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 BARTLEY M. MULLEN, JR., individually                    Case No.
 and on behalf of all others similarly situated,

                         Plaintiff,

                       v.

 TEXAS ROADHOUSE, INC.,

                        Defendant.


                       NATIONWIDE CLASS ACTION COMPLAINT

       Plaintiff, Bartley M. Mullen, Jr. (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this nationwide class action against Texas Roadhouse, Inc. (“Defendant”)

for declaratory and injunctive relief, attorneys’ fees, expenses and costs pursuant to 42 U.S.C. §

12181 et seq. and its implementing regulations (the “ADA”), averring as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this civil rights class action on behalf of all others similarly situated

against Defendant for violations of Title III of the ADA and its implementing regulations in

connection with Defendant’s failure to provide and ensure equal access for individuals with

mobility disabilities who patronize Defendant’s restaurants (“Defendant’s Properties” or

“Defendant’s Restaurants”).

       2.      Despite passage of the ADA more than twenty-five years ago, to this date,

Defendant’s Properties are not fully accessible to persons with mobility disabilities. Defendant has

discriminated, and continues to discriminate, against Plaintiff, and all others who are similarly

situated, by denying full and equal access to, and full and equal enjoyment of the goods, services,




                                                   1
            Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 2 of 20



facilities, privileges, advantages and accommodations at Defendant’s Restaurants by failing to

provide accessible dining areas and failing to remove architectural barriers, where such removal is

readily achievable.

       3.      Defendant has also failed to make reasonable modifications to its policies,

practices, and procedures that are necessary to provide its goods, services, facilities, and

accommodations to individuals with mobility disabilities. By failing to undertake efforts to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals, Defendant subjects Plaintiff and those similarly situated to

discrimination, exclusion, and unequal treatment in violation of the ADA.

       4.      Defendant fails to provide individuals with mobility disabilities the most integrated

setting appropriate for them within its restaurants by providing unequal, different, and separate

benefits and by segregating and separating individuals with disabilities from individuals without

disabilities. Specifically, Defendant fails to provide individuals with mobility disabilities the

opportunity to choose the type of table to sit at and where to sit in a dining area through the

placement, orientation, and use of inaccessible dining surfaces, thereby providing Plaintiff and

those similarly situated the opportunity to participate in and benefit from Defendant’s goods,

services, facilities, and accommodations in a manner that is not equal to the experience that is

afforded to other individuals without disabilities.

       5.      Defendant will continue discriminating unabated unless and until enjoined as

Plaintiff requests. Accordingly, Plaintiff seeks declaratory and injunctive relief pursuant to

42 U.S.C. § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from continuing its

discriminatory conduct, including an order directing Defendant to make readily achievable

alterations to its facilities to remove physical barriers to access and make its facilities fully




                                                  2
               Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 3 of 20



accessible to and independently usable by people with disabilities to the extent required by the

ADA; an order requiring Defendant to make all reasonable modifications in policies, practices, or

procedures necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities on a full and equal basis; and a declaration

determining that Defendant’s policies and practices of discrimination result in a violation of Title

III of the ADA and its implementing regulations; an award of attorneys’ fees, expenses, and costs

associated with pursuit of this litigation; and any other such relief that this Court deems just and

proper.

                                  THE PURPOSE OF THE ADA

          6.      Congress passed the ADA, in part, because it found that “historically, society has

tended to isolate and segregate individuals with disabilities, and such forms of discrimination…

continue to be a serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

          7.      Congress also found that “individuals with disabilities continually encounter

various forms of discrimination, including outright intentional exclusion, the discriminatory

effects of architectural, transportation, and communication barriers, overprotective rules and

policies, failure to make modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits, jobs, or other opportunities”. 42 U.S.C. § 12101(a)(5).

          8.      When the ADA was signed into law by President George H.W. Bush, he declared:

“Together, we must remove the physical barriers we have created and the social barriers that we

have accepted. For ours will never be a truly prosperous nation until all within it prosper.” 1

          9.      For more than twenty-five years, the ADA has been the central civil rights law


1
        EEOC.gov, Remarks of President George Bush at the Signing of the Americans with Disabilities
Act, available at: https://www.eeoc.gov/eeoc/history/35th/videos/ada_signing_text.html


                                                  3
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 4 of 20



protecting people with disabilities, a group of Americans who are too often overlooked and

undervalued. Like other civil rights laws, the purpose of the ADA is clear: the eradication of

discrimination. As one legal scholar explained: “A single step in front of a store may not

immediately call to mind images of Lester Maddox standing in the door of his restaurant to keep

blacks out. But in a crucial respect they are the same, for a step can exclude a person who uses a

wheelchair just as surely as a no-blacks-allowed rule can exclude a class of people.” Samuel

Bagenstos, The Perversity of Limited Civil Rights Remedies: The Case of “Abusive” ADA

Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        10.     Title III of the ADA and its implementing regulations broadly protect the rights of

individuals with disabilities to independently and equally access places of public accommodation.

        11.     The Supplementary Information to 28 C.F.R. § 36 explains, among other things:

“Some of the most frequently cited qualitative benefits of increased access are the increase in one’s

personal sense of dignity that arises from increased access and the decrease in possibly humiliating

incidents due to accessibility barriers. Struggling [to use a non-accessible facility] negatively

affect[s] a person’s sense of independence and can lead to humiliating accidents, derisive

comments, or embarrassment. These humiliations, together with feelings of being stigmatized as

different or inferior from being relegated to use other, less comfortable or pleasant elements of a

facility . . . all have a negative impact on persons with disabilities.”

                     THE ADA AND ACCESSIBLE DINING SURFACES

        12.     Title III of the ADA requires that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).




                                                   4
           Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 5 of 20



         13.    Discrimination on the basis of disability can occur, generally, through a denial of

the opportunity to participate in or benefit from goods, services, facilities, or accommodations (42

U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services, facilities, or accommodations that

are not equal to those afforded to other individuals (42 U.S.C. § 12182(b)(1)(A)(ii)); or from

providing goods, services, facilities, or accommodations that are separate from those provided to

other individuals (42 U.S.C. § 12182(b)(1)(A)(iii)).

         14.    Public accommodations are required to provide their goods, services, facilities, and

accommodations “in the most integrated setting appropriate to the needs of the individual.”

42 U.S.C. § 12182(b)(1)(B).

         15.    The Department of Justice defines the “most integrated setting” as “a setting that

enables individuals with disabilities to interact with non-disabled persons to the fullest extent

possible.” 2

         16.    In line with the ADA’s integration requirement, the ADA also requires public

accommodations to design and construct facilities to be readily accessible to, and independently

usable by, individuals with disabilities – in other words, a facility’s access and usability must be

“ready” for an individual with a disability. 42 U.S.C. § 12183(a)(1).

         17.    When a facility is altered in a manner that affects or could affect its usability, the

facility must be made readily accessible to individuals with disabilities to the maximum extent

feasible. 42 U.S.C. § 12183(a)(2).

         18.    The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the

ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the ADA. There are two

active ADAAGs that set forth the technical structural requirements that a public accommodation



2
    https://www.ada.gov/olmstead/q&a_olmstead.htm


                                                  5
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 6 of 20



must meet in order to be “readily accessible”: the 1991 ADAAG Standards, 28 C.F.R. § pt. 36,

App. D (“1991 Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt. 1191, App. D (“2010

Standards”).

       19.     Facilities must comply with either the 1991 Standards or the 2010 Standards.

28 C.F.R. § 36.406 establishes the circumstances that determine which ADAAG applies to

facilities subject to 28 C.F.R. §§ 36.401 or 36.402: (1) facilities shall comply with the 1991

Standards if the date when the last application for a building permit is before September 15, 2010,

or if no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010 (28 C.F.R. § 36.406(a)(1)); (2) facilities shall comply either with the 1991

Standards or with the 2010 Standards if the date when the last application for a building permit is

on or after September 15, 2010, and before March 15, 2012, or if no permit is required, if the start

of physical construction or alterations occurs on or after September 15, 2010, and before March

15, 2012 (28 C.F.R. § 36.406(a)(2)); and (3) facilities shall comply with the 2010 Standards if the

date when the last application for a building permit is on or after March 15, 2012, or if no permit

is required, if the start of physical construction or alterations occurs on or after March 15, 2012

(28 C.F.R. § 36.406(a)(3)).

       20.     The 1991 Standards set forth express requirements for restaurants with respect to

the accessibility of dining counter surfaces. Specifically, “Where food or drink is served at counters

exceeding 34 inches (865 mm) in height for consumption by customers seated on stools or standing

at the counter, a portion of the main counter which is 60 inches (1525 mm) in length minimum

shall be provided in compliance with §4.32 or service shall be available at accessible tables in the

same area.” 1991 Standards § 5.2.




                                                  6
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 7 of 20



        21.     The dining surface accessibility requirement was modified in the 2010 Standards

to provide: “Where dining surfaces are provided for the consumption of food or drink, at least 5

percent of the seating spaces and standing spaces at the dining surface shall comply with §902.”

2010 Standards § 226.1 (emphasis added). The 2010 Standards no longer provides an exception if

service is available at accessible tables in the same area as an inaccessible dining surface.

        22.     Section 902 provides that the top of a dining surface shall be 28 inches minimum

and 34 inches maximum above the floor, and provide a clear floor space positioned for a forward

approach with appropriate knee and toe clearance. 2010 Standards §§ 902.2-3.

        23.     Further, dining surfaces that are required to comply with Section 902 “shall be

dispersed throughout the space or facility containing dining surfaces. . . .” 2010 Standards § 226.2.

        24.     “Dining surfaces” explicitly includes “bars, tables, lunch counters, and booths.”

2010 Standards § 902.1 - Advisory.

        25.     When      discriminatory     architectural   conditions     exist   within    a    public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable, i.e., easily

accomplishable and able to be carried out without much difficulty or expense.” 28 C.F.R. §

36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the failure to remove

architectural barriers, where such removal is readily achievable, constitutes discrimination).

        26.     In addition to tangible barrier removal requirements as well as physical design,

construction, and alteration requirements, the ADA requires reasonable modifications in policies,

practices, or procedures when necessary to afford goods, services, facilities, or accommodations

to individuals with disabilities, unless the public accommodation can demonstrate that making

such modifications would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).




                                                    7
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 8 of 20



                                  JURISDICTION AND VENUE

        27.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        28.     Personal jurisdiction exists for Defendant because Defendant owns, operates, leases

and/or controls multiple restaurants located in Pennsylvania.

        29.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) because this

is the judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s

claims occurred.

                                              PARTIES

        30.     Plaintiff Bartley M. Mullen, Jr., at all times relevant hereto, is and was a resident

of Beaver, Pennsylvania.

        31.     Plaintiff is a person with a double amputation, who uses a wheelchair for mobility.

Specifically, Plaintiff has had both legs amputated, and, as a result of this mobility disability, is

substantially limited in one or more major life activities, particularly with ambulation. Plaintiff is

therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations

implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

        32.     Plaintiff is both a tester in this litigation and a consumer who wishes to access

Defendant’s goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093, 1102 (9th

Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211-12

(10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1334 (11th Cir. 2013); see

also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74 (1982).

        33.     Defendant Texas Roadhouse, Inc. is a Delaware corporation, and is headquartered at 6040

Dutchmans Lane, Louisville, Kentucky 40205.


                                                   8
           Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 9 of 20



               FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE

        34.        Defendant owns, operates, leases and/or controls Texas Roadhouse restaurants

throughout Pennsylvania and the United States.

        35.        As part of these operations, Defendant serves food and/or drinks at the bar areas of

its restaurants.

        36.        Within the applicable limitations period, in early 2019, Plaintiff patronized the

Texas Roadhouse located at 116 Wagner Rd, Monaca, PA 15061 (the “Subject Property").

        37.        Plaintiff lives near the Subject Property, and regularly travels in and around the area

where the Subject Property is located, usually once a week. Specifically, Plaintiff regularly visits

the Monaca area, which is where the Subject Property is located, for shopping and dining. During

these trips, he regularly visits restaurants for dining and to socialize with friends. Plaintiff wishes

to access goods and services offered at Defendant’s Restaurants during these trips.

        38.        Plaintiff desired to be served at the Subject Property’s bar dining area, and more

specifically, desired to be served at and use the bar-top dining surfaces at Defendant’s Restaurants;

however, Defendant has failed to provide accessible seating at the bar-counter dining surfaces for

Plaintiff and others similarly situated to utilize, as depicted below:




                                                     9
Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 10 of 20




            Figure 1 – Texas Roadhouse – 116 Wagner Rd




                               10
         Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 11 of 20



       39.     Plaintiff also could not be seated in the bar’s lounge area because Defendant’s

Restaurants did not have accessible seating in the bar’s lounge area, but instead only offers so-

called “high top” tables or raised booth seating as depicted in the images below:




                         Figure 2 – Texas Roadhouse – 116 Wagner Rd




                                                11
         Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 12 of 20




                         Figure 3 – Texas Roadhouse – 116 Wagner Rd

       40.     On Plaintiff’s behalf, an investigation of multiple locations owned, operated, leased

and/or controlled by Defendant confirmed that, in addition to the restaurant identified above, other

of Defendant’s Restaurants also have a bar dining surface that is not accessible to patrons who use

wheelchairs or scooters for mobility, and do not provide for accessible seating in the same area as

the bar. The configuration and design of Defendant’s Restaurants, on information and belief,

follows a mandatory common design and construction plan and all of Defendant’s Restaurants


                                                12
         Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 13 of 20



have the same inaccessible features identified in this Complaint. Defendant’s inaccessible

restaurants include but are not limited to:

                a.      61 N Londonderry Square, Palmyra, PA 17078;

                b.      101 Clearview Cir., Butler, PA 16001;

                c.      1155 Washington Pike, Bridgeville, PA 15017;

                d.      3466 William Penn Hwy, Pittsburgh, PA 15235;

                e.      3529 Union Deposit Rd, Harrisburg, PA 17109;

                f.      6228 US-30, Greensburg, PA 15601;

                g.      8650 Duncan Ave, Pittsburgh, PA 15237;

                h.      311 Washington Rd, Washington, PA 15301;

               i.       511 Clairton Blvd, West Mifflin, PA 15236; and,

               j.       2780 Main Street NW, Coon Rapids, MN 55448.

       41.     Defendant’s policy and practice of failing to provide individuals with mobility

disabilities accessible dining surfaces or accessible seating in its bar dining areas is discriminatory,

segregationist, and in violation of the ADA. Just as Defendant could not exclude customers from

the bar area based upon race, the ADA precludes Defendant from segregating customers based

upon disability.

       42.     Though Plaintiff is serving as a tester in this case, Plaintiff has visited Defendant’s

Restaurants in the past and would like to patronize Defendant’s Restaurants in the future and be

served at the bar; however, the lack of accessible seating at the bar’s dining surface has, and does,

deter Plaintiff from patronizing Defendant’s Restaurants.

        43.     Plaintiff intends to continue to test Defendant’s Restaurants.




                                                  13
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 14 of 20



        44.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s policy and practice of failing to provide accessible dining areas to persons with

disabilities.

                                     CLASS ALLEGATIONS

        45.     Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

procedure and on behalf of himself and the following class:

                All individuals who use wheelchairs or scooters for mobility and who have
                been, or in the future will be, denied the full and equal enjoyment of bar
                counter dining services offered to patrons at Defendant’s Restaurants
                located within the United States because of the lack of accessible bar
                counter dining surface seating at those restaurants.

        46.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and the Court, and

will facilitate judicial economy.

        47.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

        48.     Common Questions of Fact and Law: There is a well-defined community of interest

and common questions of fact and law affecting members of the class in that they all have been

and/or are being denied their civil rights to full and equal access to, and use and enjoyment of,

Defendant’s goods, services and facilities due to the discriminatory conduct described above.

        49.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class




                                                 14
         Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 15 of 20



and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

       50.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                                      CAUSE OF ACTION

                             Violations of 42 U.S.C. §§ 12181, et seq.

       51.     Plaintiff incorporates by reference each and every allegation contained in the

previous paragraphs.

       52.     Plaintiff brings this claim individually and on behalf of the defined putative class

of individuals similarly situated.

       53.     Plaintiff is an individual with a mobility disability and uses a wheelchair for

mobility. Plaintiff, accordingly, is an individual with a disability pursuant to the ADA, in that

Plaintiff suffers a physical impairment substantially limiting one or more major life activities.

42 U.S.C. § 12102(1)(A); 28 C.F.R. § 36.105.

       54.     Defendant is a public accommodation under the ADA. 42 U.S.C. § 12181(7).

                            Failure to Provide an Accessible Facility

       55.     The ADA prohibits designing and constructing facilities for first occupancy after

January 16, 1993 that are not readily accessible to, and independently usable by, individuals with

disabilities when it is structurally practicable to do so. 42 U.S.C. § 12183(a)(1).




                                                 15
           Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 16 of 20



       56.     The ADA also requires that facilities altered in a manner that affects or could affect

their usability must be made readily accessible to individuals with disabilities to the maximum

extent feasible. 42 U.S.C. § 12183(a)(2).

       57.     Defendant provides bar counter dining surfaces in its restaurants, at which

Defendant provides the service of food and drink for customer consumption.

       58.     For Defendant’s Restaurants that were required to be constructed in compliance

with the 1991 Standards, Defendant’s bar counter does not comply with the 1991 Standards,

because:

               a. Defendant does not provide a portion of the main counter which is 34 inches or
                  less;

               b. Defendant does not provide a portion of the main counter which is 60 inches in
                  length that complies with Section 4.32 of the 1991 Standards; and

               c. Defendant does not provide service at accessible tables in the same area as the
                  bar counter dining surface.

       59.     For Defendant’s Restaurants that were required to be constructed in compliance

with the 2010 Standards, Defendant’s bar counter does not comply with the 2010 Standards,

because it does not provide for five percent of the seating spaces and standing spaces at the bar

counter that comply with Section 902 of the 2010 Standards; indeed, none of the seating and/or

standing spaces at the bar counter comply with Section 902.

                           Failure to Remove Architectural Barriers

       60.     The ADA prohibits failing to remove architectural barriers that are structural in

nature in existing facilities where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv).




                                                16
         Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 17 of 20



       61.     Defendant has the financial resources to remove the architectural barriers at issue –

namely, the inaccessible bar counter – and such removal is and was readily achievable for

Defendant.

       62.     Defendant has possessed sufficient control and authority to remove the architectural

barriers and modify its dining surfaces to comply with the 2010 Standards, but Defendant has not

removed such impediments and have not modified its dining surfaces. Instead, Defendant has

intentionally maintained its restaurants to be inaccessible and have refrained from making

alterations to comply with the Standards.

                        Denial of “Full and Equal” Enjoyment and Use

       63.     Title III of the ADA prohibits discrimination against individuals with disabilities in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or leases

to), or operates a place of public accommodation. 42 U.S.C. § 12182(a).

       64.     Defendant discriminated and continues to discriminate against Plaintiff and others

similarly situated by denying “full and equal” enjoyment and use of the goods, services, facilities,

privileges, advantages, and accommodations of Defendant’s Restaurants during Plaintiff’s visit

and each incidence of deterrence.

                        Failure to Provide the Most Integrated Setting

       65.     Public accommodations are required to provide their goods, services, facilities, and

accommodations “in the most integrated setting appropriate to the needs of the individual.” 42

U.S.C. § 12182(b)(1)(B).

       66.     Defendant has failed to provide the most integrated setting appropriate to the needs

of Plaintiff and those similarly situated by limiting the areas and options for where Plaintiff may




                                                17
          Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 18 of 20



choose to eat and/or drink, resulting in a setting that segregates and separates individuals with

mobility disabilities, preventing them from interacting with non-disabled individuals to the fullest

extent possible.

                   Failure to Modify Existing Policies, Practices, and Procedures

        67.     By failing to provide accessible dining surfaces, Defendant has engaged, directly,

or through contractual, licensing, or other arrangements, in illegal disability discrimination by

failing to make reasonable modifications in policies, practices, or procedures where necessary to

afford services, privileges, advantages, or accommodations to individuals with mobility

disabilities.

        68.     Defendant has no policy, practice, or procedure, or else Defendant failed to create,

implement, and maintain policies, practices, and procedures, to ensure individuals with mobility

disabilities are not denied the opportunity to have the same dining experience at their restaurants

as individuals without disabilities, resulting in a denial of the opportunity for individuals with

mobility disabilities to have full and equal access to all of the goods, services, privileges,

advantages, and accommodations that make up Defendant’s Restaurants.

        69.     Defendant has no policy, practice, or procedure, or else Defendant failed to create,

implement, and maintain policies, practices, and procedures, to ensure compliance at Defendant’s

Properties with ADA barrier removal requirements.

        70.     Defendant has further failed to create, implement, and maintain policies, practices,

and procedures to comply with ADA building design regulations and standards.

        71.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of Defendant’s goods, services, facilities, privileges,

advantages, and accommodations.




                                                 18
            Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 19 of 20



       72.      Defendant’s ongoing and continuing violations of Title III have caused, and, in the

absence of an injunction, will continue to cause harm to Plaintiff and those similarly situated.

       73.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.       A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant failed to take action reasonably calculated

to ensure that Defendant’s bar counter dining surfaces were fully accessible to, and independently

usable by, individuals with mobility disabilities;

       b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its bar counter dining

surfaces into full compliance with the requirements set forth in the ADA, and its implementing

regulations, so that those bar counter dining surfaces are fully accessible to, and independently

usable by, individuals with disabilities, and which further directs that the Court shall retain

jurisdiction for a period to be determined to ensure that Defendant has adopted and are following

an institutional policy that will in fact cause Defendant to remain fully in compliance with the law;

       c.       An Order certifying the proposed class, naming Plaintiff as the representative of the

class, and designating counsel for Plaintiff as class counsel;

       d.       Payment of costs and reasonable attorneys’ fees as provided for by law; and

       e.       Such other additional or alternative relief as the Court finds just and proper.




                                                 19
        Case 2:19-cv-00738-PJP Document 1 Filed 06/21/19 Page 20 of 20



Dated: June 21, 2019                       Respectfully submitted,

                                           /s/ R. Bruce Carlson
                                           R. Bruce Carlson
                                           Kelly K. Iverson
                                           Bryan A. Fox
                                           CARLSON LYNCH, LLP
                                           1133 Penn Avenue, 5th Floor
                                           Pittsburgh PA, 15222
                                           (412) 322-9243 (Tel.)
                                           bcarlson@carlsonlynch.com
                                           kiverson@carlsonlynch.com
                                           bfox@carlsonlynch.com

                                           Chad Throndset*
                                           chad@throndsetlaw.com
                                           Patrick W. Michenfelder*
                                           pat@throndsetlaw.com
                                           THRONDSET MICHENFELDER
                                           LAW OFFICE, LLC
                                           One Central Avenue West, Ste 203
                                           St. Michael, MN 55376
                                           Tel: 763-515-6110
                                           Fax: 763-226-2515
                                           *Motions for pro hac vice forthcoming

                                           Attorneys for Plaintiff




                                      20
